      Case 4:20-cv-01115 Document 179 Filed on 07/05/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                              July 05, 2020
                           UNITED STATES DISTRICT COURT
                                                                                           David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LADDY CURTIS VALENTINE, et al,                   §
                                                 §
         Plaintiffs,                             §
VS.                                              § CIVIL ACTION NO. 4:20-CV-1115
                                                 §
BRYAN COLLIER, et al,                            §
                                                 §
         Defendants.                             §

                                             ORDER

       Pending before the Court are Defendants’ Emergency Motion for Leave to Depose

Incarcerated Persons (Doc. No. 177), and Plaintiffs’ Emergency Motion for Protective Order and

to Quash Depositions (Doc. No. 178). In their Motion for Leave to Depose, Defendants seek leave

to depose five incarcerated class members tomorrow, Monday, July 5, 2020. (Doc. No. 177, at 1).

Plaintiffs do not oppose Defendants’ request to depose these five individuals. Id. at 2.

       In their Motion for Protective Order, Plaintiffs state that Defendants have noticed a total of

eleven additional inmate depositions, beyond the depositions Defendants have already taken of the

two named Plaintiffs. (Doc. No. 178, at 1; Doc. No. 178-1, at 2). At the last hearing, on July 1,

2020, the Court granted Defendants’ counsel’s request for three additional inmate depositions per

class/subclass. Because there is one general class and one high-risk subclass, the Court therefore

granted six additional inmate depositions. Thus, Plaintiffs’ Motion for Protective Order and to

Quash Depositions is hereby GRANTED. Defendants may take up to six additional depositions

of class members without seeking leave from this Court. Defendants’ Motion for Leave to Depose

is hereby GRANTED, but Defendants may file an amended Motion if they wish to depose a

different set of class members, given the contents of this Order.



                                                 1
Case 4:20-cv-01115 Document 179 Filed on 07/05/20 in TXSD Page 2 of 2



 IT IS SO ORDERED.

 SIGNED at Houston, Texas on this the 5th day of July, 2020.




                                           KEITH P. ELLISON
                                           UNITED STATES DISTRICT JUDGE




                                       2
